

Exhibit 10.3
[visteonlogo.jpg]
 
Visteon Asia Pacific Inc. 9th Floor, Modern Logistic Building
448 Hongcao Road
Shanghai, 200233
People’s Republic of China

Phone: 86-21-6192-9900

Fax. 86-21-6145-5301

P.R. China Employment Agreement




This employment agreement (this “Agreement”) is entered into by and between
Visteon Asia Pacific Inc. (VAPI, or the “PRC Employer”) and Robert Charles
Pallash ("Employee") on December 12, 2011.


This Agreement is concurrent with the employment letter with mutual
understanding of employment terms and conditions between Visteon Engineering
Services Ltd (VES Ltd) ("Overseas Employer") and the Employee on December 12,
2011 (the “Overseas Agreement”).


Employee's duties and responsibilities included in this Agreement have been
distinct from the duties and responsibilities included in the Overseas
Agreement.


Employee's position is Managing Director and Chairman of the Board, VAPI with
specified leadership responsibilities in VAPI, which is a PRC company located in
Shanghai, PRC. In this capacity, Employee reports to Don Stebbins, Chairman and
Chief Executive Officer, Visteon Corporation.


Employee's PRC employment begins on January 1, 2011 and lasts for a term of two
(2) Years. The terms and conditions outlined in this Agreement are only relating
to, and are fixed for, the duration of Employee's PRC employment.


Employee's compensation and benefits package for PRC employment will be designed
to provide a level of income and benefits in consideration of Employee's duties
and responsibilities for VAPI only.


The PRC laws and policies will apply to this Agreement.


1.    Duties and Responsibilities


Employee's remuneration for the following duties and responsibilities for this
Agreement will be paid and borne by PRC Employer. Employee’s job performance in
relation to the following duties and responsibilities will be evaluated by PRC
Employer on a regular basis against established performance objectives during
the term of this Agreement. Employee’s compensation is subject to adjustments
based on the employee’s China role and performance.


Duties and Responsibilities


•
Executive leadership for China and Asia Pacific Marketing and Customer functions

•
Management oversight for AP regional headquarters business and functional
activities

•
Representative of the Board of Directors of VAPI and other Visteon Chinese
entities

•
Identification of China and Asia Pacific strategic growth opportunities

•
Development of multinational and Chinese Customer and Partner relationships

•
Sponsorship for local leadership talent development and succession planning



2.    Compensation



--------------------------------------------------------------------------------





Employee’s PRC compensation is paid through PRC Employer's payroll.


2.1    Housing Allowance


PRC Employer pays for Employee's housing in the form of a housing allowance to
cover up 100% of the cost of housing and fees, currently at RMB 91,000.0 per
month and basic utilities of approximately RMB 3,500.0 per month.


2.2    Home Leave Allowance


PRC Employer provides a home leave allowance for airfares for the Employee and
accompanying family members to their home country each year during the
assignment in accordance with published travel guidelines. The Employee can also
request reimbursement of up to 30 day car rental for one vehicle per leave. For
2011, the Home Leave Allowance is capped at RMB 110,000.0.


2.4    Rest and Relaxation (R&R) Allowance


PRC Employer provides a rest and relaxation allowance for the Employee and
accompanying family members each year during the assignment. The R&R Leave will
include five (5) business days off. For 2011, the R&R Allowance is capped at RMB
224,000.0.


2.5    VIP Membership and Fees


PRC Employer provides a VIP Airport Membership Fee of RMB 22,000.0 per year
during the assignment.


3.    Travel at the beginning and end of Employee's PRC employment


PRC Employer will fund the costs associated with Employee's travel at the
beginning and end of his PRC employment in accordance with published travel
guidelines.


4.    Vacation, Working Hours, and Public Holidays


Employee’s Annual Leave eligibility will be in accordance with Overseas
Employer's leave policy (currently 26 days per annum). Working hours and public
holiday will be observed in accordance with local Chinese custom and laws.


5.    Personal Taxation


While under this employment agreement, Employee will be tax equalized and
responsible for any tax liability up to the amount of the home country tax
liability calculated on the base salary and any company incentive compensation.
PRC Employer is responsible for Employee's PRC IIT resulting from Employee's
working in the PRC.


6.    Termination of the PRC Agreement


This Agreement may be modified or terminated at any time as a result of a change
in business needs. In that event, PRC Employer may amend this agreement to
modify or expand Employee's responsibilities at any time in order to accommodate
the need of PRC Employer.


Notwithstanding the foregoing, the termination, modification of this Agreement
shall not reduce, mitigate or prejudice Employee’s rights and benefits under the
Overseas Agreement with VES Ltd and applicable global



--------------------------------------------------------------------------------



policies of Visteon Corporation.


7.    Repatriation


7.1    Return Shipment of Household Goods and Personal Effects


The PRC Employer will provide a 40” container (or additional container upon
request and approval) and an air shipment of up to 726 pounds, including 60 days
in-transit storage.


7.2    Return Settling-In Allowance


The PRC Employer will provide a Settling-In allowance of RMB 65,000 net of tax
to cover most expenses associated with the repatriation.


7.3    Return Travel Expenses


The PRC Employer will reimburse travel costs in accordance with the Company’s
travel guidelines for the Employee and accompanying family members via the most
direct route.


7.4    Temporary Living


The PRC Employer will cover up to 60 days in total of interim living expenses
for the Employee and accompanying family, to be utilized in either the home or
host locations.


7.5    Tax Services


Visteon will support the first (1) full year home and host country individual
income tax returns following repatriation. The returns will be prepared by
Deloitte.


This employment agreement has been drawn up in two copies which have been
distributed to Robert Charles Pallash and Visteon Asia Pacific Inc (VAPI),
respectively.






Signed:      /s/ R. C. Pallash             Signed:   /s/ Lian Li            




Print Name:   R. C. Pallash             Print Name:   Lian Li            








                
            

